In an action for separation, order denying plaintiff’s motion to punish defendant for contempt of court, reducing the amount of alimony to be paid by defendant, and granting other relief, affirmed, without costs and without prejudice to the right of the plaintiff to renew the motion upon proof that the defendant’s financial condition has improved. Order denying the motion of the plaintiff for counsel fee upon this appeal, affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.